Citation Nr: 1516898	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  06-25 283	)	DATE
	)
		)
	
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for a depressive disorder, for the period prior to March 1, 2012, and to a rating in excess of 50 percent, for the period since March 1, 2012. 

2. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for type II diabetes mellitus (DM II).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to December 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.   

Regarding his claims for PTSD and TDIU, in December 2008, the Veteran and his sister testified during a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the RO.  A transcript of the hearing is of record.  Subsequently, the Board remanded these claims for additional development in decisions dated in December 2009, September 2011 and February 2013.  

Concerning his claims for DM II and bilateral hearing loss, in August 2012, the Veteran testified before a different VLJ during a Travel Board hearing at RO and a transcript of this hearing is also of record.  The Board also remanded these claims for additional development in November 2012.  Subsequently, the VLJ of the Board who presided over this Veteran's Travel Board hearing retired.  In a February 2014 letter, the Board informed the Veteran of this and offered him another hearing before a different VLJ of the Board who would ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.707.  Thereafter, the Veteran indicated that he did not want another hearing.  

The issues of entitlement to a rating in excess of 50 percent, for the period since March 1, 2012, for PTSD and entitlement to a TDIU are being addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to March 1, 2012, the occupational and social impairment from the Veteran's depressive disorder has most nearly approximated reduced reliability and productivity.

2.  In a July 2014 written statement, the Veteran withdrew his claim for bilateral hearing loss.

3. The Veteran's DM II is not related to his active military service.


CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, the criteria for a 50 percent rating for depressive disorder has been met prior to March 1, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9434 (2014).

2.  The criteria are met for withdrawal of the appeal of this claim for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3. The Veteran's DM II is not shown to be the result of disease or injury incurred in or aggravated by his service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, prior to initially adjudicating the Veteran's claims, letters were sent to him in May 2007 and May 2009 in accordance with these duty-to-notify provisions of the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). He was not only notified of the type of evidence needed to substantiate these claims and of his and VA's respective obligations in obtaining this necessary supporting evidence, but also apprised of the criteria for establishing a "downstream" disability rating and effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Therefore, he has received all required notice concerning these claims.

VA also has made the required reasonable efforts to assist him in obtaining evidence necessary to substantiate these claims.  38 U.S.C.A. § 5103A. To this end, his service treatment records (STRs), VA and private medical treatment records, and lay statements have been obtained and associated with his claims file for consideration.  Moreover, as directed by the Board's November 2011 remand, the RO in April 2014 again tried to obtain any outstanding STRs from the National Personnel Records Center (NPRC). The NPRC responded in April 2014 that these records had already been furnished to the RO. The RO also notified the Veteran in April 2014 with the response from NPRC.  The Board finds that the RO made sufficient attempts to obtain these records and that further attempts to obtain them indeed would be futile.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); 38 C.F.R. § 3.159(c)(2).   Thus, there was compliance with the Board's previous remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Further, the Veteran was afforded VA examinations assessing and even reassessing the severity of this service-connected depressive disorder.  The VA examinations are adequate for deciding this claim because the reports contain the information needed to address the applicable rating criteria and findings needed to make the critical determinations to properly adjudicate this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board realizes the Veteran has not been provided a VA compensation examination in response to his claim for DM II, nor has a medical nexus opinion been obtained. VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.

But as discussed in greater detail below, there is no competent and credible evidence suggesting the Veteran's DM II is related or attributable to his active military service.  VA is not obligated to schedule an examination in this circumstance merely as a matter of course.  Therefore, there is not the required evidence to warrant the scheduling of a VA compensation examination for a medical opinion.  His mere diagnosis of DM II with no supporting evidence of an in-service event or injury is insufficient to trigger the duty to assist.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  VA's duty to assist therefore has been met.  

As for the December 2008 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court (CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the AVLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  During the hearing, to this end, the presiding AVLJ, the undersigned, noted the basis of the prior determination and the elements of the claims that were lacking to substantiate them.  The presiding AVLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claims. The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claims and, consistent with Bryant, the presiding AVLJ complied with the duties set forth in § 3.103(c)(2).

II. Entitlement to a Rating in Excess of 30 percent for a Depressive Disorder, for the Period Prior to March 1, 2012

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).
The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's depressive disorder is rated under 38 C.F.R. § 4.130, DC 9434, which utilizes the general rating formula for mental disorders.  Under that code, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that a 50 percent rating for depressive disorder for the period prior to March 1, 2012 is warranted.

Relevant evidence since that time period comprises a June 2007 VA examination at which the Veteran stated his depression and anxiety had worsened in severity.  He described feeling hopeless and helpless about many of his medical conditions.  The Veteran complained of sleep impairment and rapid weight gain due to his depressive disorder. 

On mental status examination, he was casually groomed.  The Veteran's eye contact was noted as "good" and his speech was normal.  His mood was somewhat depressed and his affect was appropriate to content.  The Veteran's thought processes and associations were logical and tight.  His memory appeared to be grossly intact and he was oriented in all spheres.  The Veteran did not report having any delusions or hallucinations.  The examiner observed that the Veteran's insight was somewhat limited, but his judgment was adequate.  The Veteran denied any suicidal ideation but reported occasional homicidal ideation with no intent to follow through with it.  The Veteran's GAF was 50, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The examiner commented that the severity of the Veteran's depressive disorder was moderate to severe. She also stated that his social and occupational functional was likely affected to some degree by his depressive disorder.  The examiner also stated that the severity of the Veteran's disability did not preclude employment.  She explained that there was no impairment in the Veteran's thought processes or communication.  In addition, the examiner commented that the Veteran was able to perform activities of daily living (ADLs) without assistance except that he occasionally needed assistance in driving because of his distractibility.  The examiner concluded that the Veteran's physical issues appeared to be more limiting than his psychiatric issues.

At another VA examination in August 2008, the Veteran stated that he "just don't feel like doing [anything]."  He reported that he did not go out and did not feel like being around people.  The Veteran expressed that he lost his desire to do anything because of his health issues.  He stated that he had a decreased appetite, which resulted in a 30-pound weight loss over four months.  The Veteran also complained of sleep impairment.  He reported some suicidal ideation but denied intent and denied homicidal ideation.  It was noted that the Veteran lived alone and he last worked in 1990 for a year and a half until his nerves got "so bad" he could not work.

On mental status examination, the Veteran was casually groomed.  The examiner observed that the Veteran walked with the aid of a cane.  He stated that the Veteran displayed significant dysphoria, but his speech was within normal limits with regard to rate and rhythm.  The Veteran's mood was depressed while his affect was appropriate to content.  His thought processes and associations were noted as logical and tight.  There was no evidence of loosening of associations or any confusion.  The Veteran's memory was grossly intact and he was oriented to all spheres.  There were no reports of hallucinations and no delusional material was noted.  The examiner observed that the Veteran's insight was somewhat limited, but his judgment was adequate.  The examiner noted the Veteran's reports of suicidal ideation with no intent.  He had no homicidal ideation.  The Veteran's GAF was 52, again indicating moderate symptoms.  The examiner commented that the Veteran's symptoms appeared mild to moderate.  In addition, he opined that the Veteran's depression in of itself did not preclude employment as the Veteran did not report grossly impaired social functioning.  There was also no impairment in thought processing or communication noted.  Moreover, the examiner concluded that the Veteran's depression did not preclude his ADLs. 

Further, a review of the Veteran's VA mental health records for this timeframe consistently reflect that the Veteran had GAF scores of 41, denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A May 2007 VA mental health record noted that the Veteran's insight was poor and he had increased anxiety and depression since decreasing Citalopram.  The clinician stated that the Veteran had chronic pain with depression, anxiety and sleep problems.  Also, a May 2008 VA mental health record noted the Veteran was marginally groomed.  Although he had a more appropriate range of affect, his insight was still noted as poor.  

Based on this collective body of evidence, the Veteran's depressive disorder for the period prior to March 1, 2012 more nearly approximates the criteria contemplated by the higher 50 percent rating.  In this regard, the Board sees that his depressive disorder has been manifested by symptoms of depressed mood, poor insight, anxiety, difficulty sleeping, disturbances of motivation and mood, and avoidance.  Additionally, he had passive suicidal and homicidal ideations.  The evidence of record for this time period also showed that his GAF scores ranged from 41 to 52.
Therefore, the Board is giving him the benefit of the doubt under 38 C.F.R. § 4.3  by assuming the worse and finding that the symptoms he exhibited during this the rating period at issue prior to  more nearly approximated those contemplated by the 50 percent rating criteria (rather than the lesser 30 percent or even lesser 10 percent criteria).  38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration also has been given to assigning an even higher disability rating for this initial period.  However, there is no indication from the evidence of record that the Veteran experienced occupational and social impairment with deficiencies in most areas.  In this regard, the evidence does not show that he had difficulties in judgment and thinking.  He did not exhibit obsessional rituals interfering with routine activities, and his speech was normal.  He was able to maintain personal hygiene.  His depression symptoms did not interfere with his daily activities. Therefore, he did not resultantly experience the type of consequent social and occupational impairment commensurate with an even higher 70 percent rating during this initial timeframe prior to March 1, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9434.

Further, this claim need not be referred for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  There is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected depressive disorder is inadequate, as there is nothing manifested outside the scope of the rating criteria.  In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the rating criteria do not contain an exhaustive list of symptoms associated with a mental health disorder.  Therefore, while the Veteran may exhibit some of the listed symptoms but the fact that other symptoms may not be listed does not render the symptoms unusual or exceptional.  What must be considered more closely in terms of the criteria is how the symptoms impact the Veteran socially and occupationally. 

Here, the rating criteria reasonably describe the level of severity and symptomatology of the Veteran's depressive disorder.  The 50 percent rating assigned to the Veteran's depressive disorder contemplates not only the nature of his depression symptomatology, but also how the symptomatology affects his ability to function occupationally and socially.  Thus, referral for extraschedular consideration is not warranted.

III. Bilateral Hearing Loss

As already alluded to, the Veteran submitted a written statement in July 2014 withdrawing his claim for bilateral hearing loss.  According to 38 C.F.R. § 20.204(b) , a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.

The Veteran's statement is in writing, includes his name and claim number, and clearly expresses his intent to withdraw his appeal of this claim.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal with regards to this issue is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).  Accordingly, no further action is warranted by the Board concerning this claim, and the appeal of this claim is dismissed.  Id.  

III. Whether Entitlement to Service Connection for DM II is Warranted

The Veteran contends that his DM II is related to his active service.  For the reasons discussed below, however, the Board finds that service connection is not warranted. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2014).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown: (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain conditions like DM II are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) nonetheless has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337   (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Consider also that a Veteran is not competent to provide probative opinion on more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.").  Only if evidence is both competent and credible does it ultimately have probative value.

A review of the Veteran's STRs is unremarkable for any complaints, treatments, symptoms or diagnosis of DM II.  His post service medical records, however, reflect that he has a current diagnosis of DM II.  See April 2010 VA medical treatment record.

Consequently, the determinative issue is whether this disease is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

While the Veteran has a current diagnosis of DM II, he has failed to show that it is related to his active service.  There is no evidence of record indicating that he had treatment for this condition in service.  In addition, there is no evidence of record linking DM II to his active service.  Moreover, there is no evidence that the Veteran's DM II manifested to a compensable degree within one year of separation from service and accordingly, the presumption does not apply.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In sum, the Veteran has been diagnosed with DM II.  The Board has considered the Veteran's statements that this disability warrants service connection.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing the etiology and nature of DM II, this falls outside the realm of common knowledge of a lay person.  See Jandreau, supra. 

Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a disability rating of 50 percent for the period prior to March 1, 2012 for depressive disorder is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.

Entitlement to service connection for bilateral hearing loss is dismissed since withdrawn.

Entitlement to service connection for type II diabetes mellitus is denied.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding these claims, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran has not been provided a VA examination to address the severity of his service-connected depressive disorder since February 2012, a period of over three years.  Given such a lengthy passage of time, the Board believes an additional examination would be helpful in determining the current level of severity of the Veteran's depressive disorder and whether a rating in excess of 50 percent since March 1, 2012 is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any outstanding relevant VA treatment records.

2. Schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his depressive disorder.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's current service-connected depressive disorder. The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score. 

The examiner is requested to specifically opine as to whether the Veteran's depressive disorder, by itself, results in total occupational and social impairment.  A complete rationale should be given for all opinions and conclusions expressed.

3. Finally, readjudicate these claims in light of all of the evidence of record.  If any benefit sought is denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


